On re-hearing.

Per Curiam.-
We adhere to the conclusions reached in this cause on a former occasion. We so far modify the latter portion of the original opinion in this way: The judgment and decree of this court is that the title of said land of right and equity is in the plaintiffs, and that said defendant, taking with notice of plaintiffs’ title, took nothing- by his deed. It is, therefore, adjudged and decreed by this court that the title of said plaintiffs to said land be adjudged, decreed, declared *348and established to be in said, plaintiffs. To this end the judgment of the circuit court is reversed, and the cause remanded with directions to proceed in conformity with this and the original opinion, and the cause is remandéd for this purpose.